Order entered October 19, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00465-CR

                            VANESSA DENISE THOMAS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-52793-N

                                              ORDER
        The Court REINSTATES the appeal.
        On September 20, 2016, we ordered the trial court to make findings regarding why the
reporter’s record had not been filed. We ADOPT the October 11, 2016 findings that: (1)
appellant desires to pursue the appeal; (2) appellant is indigent and is represented by Lawrence
Mitchell; (3) the court reporter was Kelly Simmons who informed the trial court she would file
the reporter’s record at the end of the day October 11, 2016; and (4) the trial court recommended
an extension until October 14, 2016.
        On October 11, 2016 the reporter’s record was received by the Court. We ORDER the
reporter’s record in this appeal filed as of the date of this order.
        .


                                                         /s/    ADA BROWN
                                                                JUSTICE